Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/25/2021 has been entered. Claims 1, 3-20 are pending, claims 7-9 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1, 3-6, 10-13, 17-20 are examining below. 
Applicant's amendments have overcome the objections and some of the 112 (b) rejections previously set forth in the Final Office Action mailed 04/09/2020. 
Claim Objections
Claim 19 is objected to because of the following informalities:  
Applicant should delete “a” prior “housing” in claim 19, line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

All claims dependent from claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kohuth (US 6878024) in view of Reams (US 3262387).
Regarding claim 1, Kohuth shows a detangling device (Figures 1-3) for severing a mooring line (tether or rope 14), the device comprising:

a pressure sensor (a depth sensor 17, Figure 1 and Col. 3, lines 12-42); and
wherein the pressure sensor actuates the line cutting assembly when the pressure sensor indicates a threshold depth is exceeded as disclosed in Col. 3, lines 12-42 “hold diaphragm 22 in place until a predetermined trigger depth is reached”.
However, Kohuth fails to show a control system for monitoring the pressure sensor and actuating the line cutting assembly, as set forth in the claim.
Reams teaches a submarine device (Figures 1-3) that has a controller (an electric processing circuit, Figure 3) including pressure sensors (switches S1, S2), wherein the controller is configured to monitor the pressure sensors and actuate or fire a squib (63) when the monitored pressure sensor indicates a threshold depth is exceeded (Col. 3, lines 54-75 Cont. Col. 4, lines 1-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pressure sensor of Kohuth to have pressure sensors and a controller for monitoring the pressure sensors and actuating or firing a squib, as taught by Reams, since this is known for the same purpose of detecting a water depth. In doing so, the control system configured to monitor the pressure sensor and actuate the line cutting assembly.
Regarding claim 3, the modified device of Kohuth shows that the line cutting assembly further comprises:


    PNG
    media_image1.png
    396
    718
    media_image1.png
    Greyscale

Regarding claim 4, the modified device of Kohuth shows that the thinned portion has a lesser wall thickness than most of the circular-shaped wall (Figure 3 above).
Regarding claim 5, the modified device of Kohuth shows that a second pressure sensor (there are two switches S1 and S2 in Figure 3 of Reams); and
wherein the control system is further configured to monitor the second pressure sensor (see the discussion in claim 1 above).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohuth in view of Reams and further in view of Parnell (US 3393605).
Regarding claim 10, the modified device of Kohuth shows all of the limitations as stated in claim 1 above including a water sealed housing for containing the line cutting assembly, the pressure sensor, and the control system (see the discussion in claim 1 above), but Kohuth does not show O-rings for the line cutting assembly sealably connected to the water sealed housing.
Parnell shows an igniting cutting line assembly (Figures 1-2) comprising a sealed housing (Figures 1-2, a housing 10 is sealed via O-rings 20, 28, 31, 15), a moveable shuttle-knife assembly (a piston 19) and a knife (21), wherein the igniting line cutting assembly is sealably connected to the water sealed housing via one or more O-rings (O-rings 20, 28, 30, Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the water sealed housing of Kohuth to have the line cutting assembly to be sealably connected to the water sealed housing via one or more O-rings, as taught by Parnell, since this is known for the same purpose of water sealing the igniting cutting line assembly. 
Regarding claim 11, the modified device of Kohuth shows that the line cutting assembly is fastened to the water sealed housing perpendicular to an opening (16 of Kohuth) configured to receive the mooring line (Figures  1 and 3 of Kohuth).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins.
Regarding claim 12, Wiggins shows a detangling device (Figures 1-7A-D. Please note that there are many embodiments of UUVs 100-700. They have similar structures except cutters) capable of severing a mooring line (Para. 2, cut nets, wire, wire nets, and hard objects), wherein the device comprising: 
a line cutting assembly (for an example, the embodiment 100 in Figure 1 and Para. 40, lines 20-24 “a cutter”. See Figure1 “a cutter 160” or Figure 2 “a cutter 260”);
a first pressure sensor (a pressure sensing switch, Para. 73, lines 18-19 “a pressure sensing switch…can be used to detect the depth of the UUV 100”);
an accelerometer (Para. 74, lines 4-5 “speed sensor”) and
a control system (Para. 40, “A controller container 150 containing a control processor for controlling the UUV 100”) configured to monitor pressure data from the pressure sensor (Para. 73, the second last sentence, “a pressure sensing switch…can be used to detect the depth of the UUV 100” and meets this limitation) and the accelerometer (Paras 73-74) and actuate the line cutting assembly.
(Para. 73 “the control processor sends a control signal to arm the cutter system… the cutter system can remain disarmed until the UUV 100 reaches a predetermined depth, such as 10 feet underwater).
Wiggins fails to show a second pressure sensor, as set forth in claim 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have an additional pressure sensor, since it has been held that mere duplication of the essential working parts of a device involves only St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In doing so, the control system is configured to monitor and measure large area pressure of a combination of the first and second pressure sensors.
Regarding claim 13, Wiggins shows that the control system includes one or more processors (see the discussion in claim 12 above the “control processor”) configured to perform:
receiving operating parameters (Para. 72, lines 4-6 “the control processor of UUV 100 receives a speed signal from UUV 100 at predetermined time intervals”, Para. 73, lines 3-5 “an arming threshold speed can be set at any speed between 0 and 3 knots, preferably 2.5 knots, for the purpose of determining when to arm the cutting assembly”, and Para. 73, lines 16-19 “the cutter system can remain disarmed until the UUV 100 reaches a predetermined depth, such as 10 feet underwater”).
monitoring input from the pressure sensor and the second pressure sensor and the accelerometer (see the discussion of both pressure sensors in claim 12 above); and 
actuating the line cutting assembly to be capable of severing the mooring line based upon the monitored input from the first and second pressure sensors (the entirety of Para. 73 discuss what speed data and depth data for the cutter system can be armed and Para. 73, lines 16-19 “the cutter system can remain disarmed until the UUV 100 reaches a predetermined depth, such as 10 feet underwater.” Another word, the cutter system can be armed on the predetermined depth underwater).
Allowable Subject Matter
Claims 17-18 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the independent Claims 6 and 17 are free of the prior art because the prior art does not teach or suggest the feature of the detangling device including a line cutting assembly, first and second pressures sensors, a water seal housing for containing the line cutting assembly, the first and second pressure sensors, and a control system, wherein the control system is configured to receive operating parameters, monitor input from the first and second pressure sensors to actuate the line cutting assembly, in combination with other limitations as set forth in claims 6 and 17. 
None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 6 and 17.   
Claims 18-20 contain allowable subject matter of claim 17. However, Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claim 19 of the 112(b) rejection, the rejection remains the same because it has many limitations “the ignition device”, "the propellant chamber", “the 
With regards to claims 12-13, as the claims are written, they are very broad, the controller and pressure sensors have been claimed, but the controller and pressure sensors are not operated the same as claim 1. Thus, claims 12-13 remains the same rejections by Wiggins.
However, if Applicant is in need of an additional explanation and would prefer to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NHAT CHIEU Q DO/Examiner, Art Unit 3724     

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724